Exhibit 10.59

 

This Instrument prepared by

and when recorded return to:

 

Geoffrey M. White

Frost Brown Todd

400 W. Market Street

Suite 3200

Louisville, Kentucky 40202 

 

DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT

NOTE: COLLATERAL IS OR INCLUDES FIXTURES

TABLE OF CONTENTS

 

 

 

Article 1.

COVENANTS, WARRANTIES AND AGREEMENTS


4

 

 

 

1.1

Payment of Indebtedness, Covenants and Warranties


4

1.2

Taxes, Liens and Other Charges


5

1.3

Insurance


5

1.4

Monthly Deposits


8

1.5

Condemnation


9

1.6

Care of Property


11

1.7

Security Agreement


12

1.8

Subrogation


15

1.9

Transfer of the Property; Secondary Financing


15

1.10

Limit on Interest


18

1.11

Performance by Lender of Defaults by Borrower


18

1.12

Assignment of Leases and Rents


18

1.13

Books, Records, Accounts and Monthly Reports


19

1.14

ERISA


20

1.15

Loan Purpose


20

1.16

Single Purpose Entity


20

 

 

 

 

Article 2.

DEFAULT AND REMEDIES


23

 

 

 

2.1

Events of Default


23

2.2

Acceleration of Maturity


26

2.3

Lender’s Right to Enter and Take Possession, Operate and Apply Revenues


26

2.4

Receiver


27

2.5

Enforcement


28

2.6

Purchase by Lender


28

2.7

Application of Proceeds of Sale


28

2.8

Borrower as Tenant Holding Over


28

2.9

Leases


28

2.10

Discontinuance of Proceedings


28

-i-

--------------------------------------------------------------------------------

 



2.11

No Reinstatement


29

2.12

Remedies Cumulative


29

2.13

Suits to Protect the Property


29

2.14

Lender May File Proofs of Claim


29

2.15

Marshalling


29

2.16

Security Deposits


30

2.17

Waiver of Appraisement, Valuation, Impairment of Collateral, Etc.


30

2.18

Waiver of Homestead


30

 

 

 

 

Article 3.

LIMITED EXCULPATION


30

 

 

 

3.1

Limited Exculpation


30

 

 

 

 

Article 4.

MISCELLANEOUS PROVISIONS


30

 

 

 

4.1

Successors and Assigns


30

4.2

Terminology


31

4.3

Severability


31

4.4

Applicable Law


31

4.5

Notices, Demands, and Requests


31

4.6

Consents and Approvals


32

4.7

Waiver


32

4.8

Assignment


32

4.9

Substitute Trustee


33

4.10

Time of the Essence


34

4.11

Reasonable Attorneys’ Fees


34

4.12

Covenants Run With the Land


34

4.13

Replacement of Note


34

4.14

Further Assurances; After-Acquired Property


34

 



-ii-

--------------------------------------------------------------------------------

 



INDEX OF DEFINED TERMS

 

 

 

 

Page

 

 

Award


9

Bankruptcy Law


25

Borrower


1

Collateral


13

Condemnation Restoration


10

Debtor


14

Deed of Trust


1

Default


24

EDA


3

ERISA


20

Event of Default


24

Final Maturity Date


3

Guarantor


22

Impositions


9

Income


19

Indebtedness


3

IRC


20

Land


1

Lease


19

legal fees or Reasonable Attorneys’ Fees


34

Lender


1

Loan Documents


4

Make Whole Payment


7

Net Award


10

Net Proceeds


7

Note


3

PACE Financing


16

Permitted Exceptions


3

Property


1,13

Reasonable Attorneys’ Fees


4

Restoration


7

Secondary Market Transaction


33

Secured Party, or Borrower, as Debtor


15

Tenant


19

 

 

 

 



-iii-

--------------------------------------------------------------------------------

 



 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT (this “Deed of
Trust”) is made and entered into as of August 30, 2017, from riverbend concord
properties i  LLC, a North Carolina limited liability company (“Borrower”),
whose address is 204 West Newberry Road, Bloomfield, Connecticut 06002
to CHICAGO TITLE INSURANCE COMPANY, a Florida corporation  (“Trustee”), whose
address is 200 S. Tryon Street, Suite 800, Charlotte, North Carolina 28202, for
the benefit of 40|86 Mortgage Capital, Inc., a Delaware corporation (“Lender”),
whose address is 535 North College Drive, Carmel, Indiana 46032;

W I T N E S S E T H:

FOR AND IN CONSIDERATION OF THE PREMISES, the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, and in order to secure the Indebtedness (as
hereinafter defined) and other obligations of Borrower hereinafter set forth,
Borrower does hereby grant, bargain, sell, convey, mortgage, assign, transfer,
pledge and set over and confirm unto Trustee and the successors and substitutes
of Trustee forever, IN TRUST WITH POWER OF SALE, for the benefit and security of
Lender all of the following (collectively referred to as the “Property”):

1.All those tracts or parcels of land located in the City of Concord,  Cabarrus
County, State of North Carolina, as more particularly described in Exhibit A,
attached hereto and incorporated herein by this reference (the “Land”).

2.All buildings, structures and improvements of every nature whatsoever now or
hereafter situated on the Land, and all gas and electric fixtures, radiators,
pipes, heaters, furnaces, engines and machinery, escalators, boilers, ranges,
elevators, motors, plumbing and heating fixtures, carpeting and other floor
coverings, fire extinguishers and any other safety equipment, washers, dryers,
water heaters, mirrors, mantels, air conditioning apparatus (including, without
limitation humidity control equipment), refrigeration plants, refrigerators,
cooking apparatus and appurtenances, window screens, awnings and storm sashes,
alarm devices of any type, automatic sprinkler systems, carpet, cabinets and
shelving, partitions, paneling, and wall covering, and windows of every type,
which are or shall be attached to the Land or said buildings, structures, or
improvements and all other fixtures, machinery, equipment, furniture,
furnishings, appliances, vehicles, building supplies and materials, books and
records, chattels, inventory, accounts, farm products, consumer goods, general
intangibles and personal property of every kind and nature whatsoever (other
than personal property which may be or deemed to be toxic or Hazardous
Materials, as defined in that certain Environmental Indemnity Agreement
regarding the Property, dated of even date herewith) now or hereafter owned by
Borrower and located in, on, or about, or used or intended to be used with or in
connection with the use, operation, or enjoyment of the Property, including all
extensions, additions, improvements, betterments, after-acquired property,
renewals, replacements and substitutions, and proceeds from a sale of any of the
foregoing, and all right, title and interest of Borrower in any such fixtures,
machinery, equipment, furniture, furnishings, appliances, vehicles, and goods to
become fixtures, and personal property subject to or covered by any prior
security agreement, conditional sales contract, chattel mortgage or similar lien
or claim, together with the benefit of any deposits or payments now or hereafter

 

--------------------------------------------------------------------------------

 



made by Borrower or on behalf of Borrower, all tradenames, trademarks,
servicemarks, logos and goodwill which in any way are now owned by Borrower or
are now owned or hereafter acquired by Borrower and which relate or pertain to
the Property; and all inventory, accounts, chattel paper, documents, equipment,
fixtures, farm products, consumer goods and general intangibles constituting
proceeds acquired with cash proceeds of any of the property described
hereinabove, all of which are hereby declared and shall be deemed to be fixtures
and accessions to the Land and a part of the Property as between the parties
hereto and all persons claiming by, through or under them, and which shall be
deemed to be a portion of the security for the Indebtedness and to be secured by
this Deed of Trust, excluding, however, all business or trade fixtures,
equipment, and personal property owned by present and future tenants at the
Property;

3.All easements, rights-of-way, strips and gores of land, vaults, streets, ways,
alleys, passages, sewer rights, waters, water courses, water rights and powers,
shrubs, crops, trees, and timber now or hereafter located on the Land or under
or above the same or any part or parcel thereof, and all estates, rights,
titles, interests, minerals, royalties, easements, privileges, liberties,
tenements, hereditaments and appurtenances, reversion and reversions, remainder
and remainders whatsoever, in any way belonging, relating or appertaining to the
Property or any part thereof, or which hereafter shall in any way belong, relate
or be appurtenant thereto, whether now owned or hereafter acquired by Borrower;

4.All present and future income, rents, issues, profits and revenues of the
Property from time to time accruing (including, without limitation, all payments
under leases or tenancies, unearned premiums on any insurance policy carried by
Borrower for the benefit of Lender and/or the Property, tenant security
deposits, escrow funds and all awards or payments, including interest thereon
and the right to receive same, growing out of or as a result of any exercise of
the right of eminent domain, including the taking of any part or all of the
Property or payment for alteration of the grade of any street upon which said
Property abuts, or any other injury to, taking of or decrease in the value of
said Property to the extent of all amounts which may be owing on the
Indebtedness at the date of receipt of any such award or payment by Borrower,
and the Reasonable Attorneys’ Fees (as hereinafter defined), costs and
disbursements incurred by Lender in connection with the collection of such award
or payment), and all the estate, right, title, interest, property, possession,
claim and demand whatsoever at law or in equity, of Borrower of, in and to the
same; reserving only the right to Borrower to collect the same as long as no
Event of Default as defined in Paragraph 2.1 shall have occurred together with
all Termination Amounts (as defined in Paragraph 1.3 of that certain Assignment
of Leases and Rents made by Borrower, dated of even date herewith);

5.Subject to Paragraph 1.3 hereof, all insurance proceeds, contracts, permits,
licenses, plans or intangibles now or hereafter dealing with, affecting or
concerning the Property, including, without limitation, all rights accruing to
Borrower from any and all contracts with all contractors, architects, engineers
or subcontractors relating to the construction of improvements on or upon the
Property, including payment, performance and/or materialmen’s bonds and any
other related choses in action; and

6.All grants or incentive payments received by Borrower pursuant to Borrower’s
rights under that certain Economic Development Agreement dated as of February
28, 2014 with the City of Concord, North Carolina relating to the Property (the
“EDA”).



-2-

 

--------------------------------------------------------------------------------

 



TO HAVE AND TO HOLD the Property and all parts, rights, members, and
appurtenances thereof, for the use, benefit and behoof of the Trustee and
his/her sucessors or substitute in this trust and to his/her or their sucessors
or substitutes in trust for the use and benefit of Lender and the successors and
assigns of Lender, IN FEE SIMPLE forever; and Borrower covenants that Borrower
is lawfully seized and possessed of the Property as aforesaid, and has good
right to convey and mortgage the same, that the same are unencumbered except as
to those matters expressly set forth in Exhibit B, attached hereto and
incorporated herein by this reference (the “Permitted Exceptions”), and that
Borrower does warrant and will forever defend the title thereto against the
claims of all persons whomsoever, except as to the Permitted Exceptions.

This Deed of Trust is given to secure the payment of the following in such
manner as Lender in its sole discretion shall determine (collectively referred
to as the “Indebtedness”):

1.The debt evidenced by that certain Promissory Note dated of even date herewith
made by Borrower and payable to the order of Lender in the original principal
amount of $12,150,000 (together with any and all renewals, extensions,
substitutions, modifications and consolidations, the “Note”).  The final
maturity date (“Final Maturity Date”) of the Note is September 1, 2027.

2.Any and all additional advances made by Lender to protect or preserve the
Property or the security title or interest created hereby on the Property, or
for taxes, assessments or insurance premiums as hereinafter provided, or for
performance of any of Borrower’s obligations hereunder, or for any other purpose
provided herein or in the other Loan Documents (as hereinafter defined) (whether
or not the original Borrower remains the owner of the Property at the time of
such advances), provided, however, nothing herein shall be deemed to obligate
Lender to make any such advances;

3.Any and all other indebtedness now owing or which may hereafter be owing by
Borrower to Lender, now existing or hereafter coming into existence however and
whenever incurred or evidenced, whether express or implied, direct or indirect,
absolute or contingent or due or to become due and all renewals extensions
substitutions modifications and consolidations thereof; and

1.Any and all obligations and covenants of Borrower under any other document,
instrument or agreement now or hereafter evidencing, securing or otherwise
relating to the Note secured hereby (the Note, this Deed of Trust, that certain
Assignment of Leases and Rents, that certain Environmental Indemnity Agreement,
any Escrow Agreement or Holdback Agreement, that certain Borrower’s Affidavit,
each of the foregoing being dated of even date herewith, the UCC-1 Financing
Statements, and any amendments or modifications thereto or replacements or
substitutions thereof and all of such other documents, instruments and
agreements are hereinafter sometimes referred to collectively as the “Loan
Documents”), and all costs of collection, including Reasonable Attorneys’
Fees.  As used herein, the phrase “Reasonable Attorneys’ Fees” shall mean fees
charged by attorneys selected by Lender based upon such attorneys’ then
prevailing

-3-

 

--------------------------------------------------------------------------------

 



hourly rates as opposed to any statutory presumption specified by any statute
then in effect in the state where the Property is located.

Provided, always, and it is the true intent and meaning of the parties, that
when Borrower shall pay or cause to be paid to Lender, its successors or
assigns, all the Indebtedness according to the conditions and agreements of the
Note and of this Deed of Trust and shall keep, perform and observe all of the
covenants, obligations and agreements contained in the Loan Documents, all
without delay, as required thereunder and hereunder, then this Deed of Trust
shall cease, terminate and be null and void; otherwise this Deed of Trust shall
remain in full force and effect.

Article 1.ACOVENANTS, WARRANTIES AND AGREEMENTS

Borrower hereby further covenants and agrees with Lender as follows:

1.1Payment of Indebtedness, Covenants and Warranties.

Borrower will pay the Note according to the terms thereof and will pay all other
sums now or hereafter secured hereby at the time and in the manner provided
under the Note, this Deed of Trust, any instrument evidencing a future advance
and any other Loan Document and Borrower will otherwise perform, comply with and
abide by each and every stipulation, agreement, condition and covenant contained
in the Note, this Deed of Trust and every other Loan Document and any other
agreement with respect to the Property to which Borrower is a party.

Borrower shall protect, indemnify and hold Lender harmless from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs,
and expenses (including, without limitation, Reasonable Attorneys’ Fees and
court costs) imposed upon or incurred by Lender by reason of this Deed of Trust
or in exercising, performing, enforcing, or protecting its rights, title, or
interests set forth herein, and any claim or demand whatsoever which may be
asserted against Lender by reason of any alleged obligation or undertaking to be
performed or discharged by Lender under this Deed of Trust and including any
claims of Lender’s negligence or strict liability, but excluding Lender’s
willful misconduct or gross negligence.  In addition, Borrower covenants and
agrees that it shall:

(1)not initiate, join in or consent to any change in any covenant, easement, or
other public or private restriction, limiting or defining the uses which may be
made of the Property, or any part thereof, without Lender’s prior written
consent;

(2)not take any action or fail to take any action which will result in any lien
or encumbrance upon the Property or any imposition affecting the Note or this
Deed of Trust; and

(3)indemnify and hold Lender harmless from any and all costs, damages or
liabilities resulting from, arising out of, or related to, the creation or
existence of liens, impositions or encumbrances (other than the Permitted
Encumbrances) by or against Borrower or Borrower’s predecessor in title, or the
Property.



-4-

 

--------------------------------------------------------------------------------

 



1.2Taxes, Liens and Other Charges.

A.In the event of the passage of any law, order, rule or regulation subsequent
to the date hereof, in any manner changing or modifying the taxation of
mortgages or security agreements or debts secured thereby or the manner of
collecting taxes so as to affect Lender adversely, Borrower shall promptly pay
any such tax on or before the due date thereof.  If Borrower fails to make such
prompt payment or if, in the opinion of Lender, any such law, order, rule or
regulation prohibits Borrower from making such payment or would penalize Lender
if Borrower makes such payment or if, in the opinion of Lender, the making of
such payment might result in the imposition of interest beyond the maximum
amount permitted by applicable law, then the entire balance of the Indebtedness
secured by this Deed of Trust and all accrued interest thereon shall, at the
option of Lender, become immediately due and payable.

B.Borrower shall pay, at least five  (5) days before delinquency, all taxes,
levies, license fees, permit fees, liens, judgments, assessments and all other
expenses, fees and charges (in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen) of every character whatsoever now or
hereafter levied, assessed, confirmed or imposed on, or with respect to, or
which may be a lien upon, the Property, or any part thereof, or any estate,
right, or interest therein, or upon the rents, issues, income or profits
thereof, or incurred in connection with the Note, the Indebtedness or any of the
Loan Documents, and all premiums on policies of insurance covering, affecting,
or relating to the Property, as required pursuant to Paragraph 1.3 hereof, and
Borrower shall submit to Lender such evidence of the due and punctual payment of
all such taxes, assessments, insurance premiums and other fees and charges as
Lender may require.

C.Borrower shall not suffer any mechanic’s, materialmen’s, laborer’s, statutory
or other lien to be created, filed of record or to remain outstanding upon all
or any part of the Property and shall remove the same within thirty (30)
days.  Notwithstanding the foregoing, Borrower shall have the right to contest
in good faith and with all diligence the existence, amount or validity of any
such liens, provided (i) Borrower complies with all requirements of any such
contest, (ii) Borrower places adequate security, satisfactory to Lender, with
Lender as part of the appeal process, and (iii) Borrower gives prior written
notice of its intent to contest to Lender.

1.3Insurance.

A.Borrower shall, at its expense, procure for, deliver to and maintain for the
benefit of Lender until the Indebtedness is fully repaid, original, fully paid
insurance policies (or if such policy is a “blanket” policy which includes land,
improvements, personalty, or income other than the Property or income derived
from the Property, a certified copy of such blanket policy and an original
certificate from the insurer evidencing the allocation of coverage to the
Property and the income from the Property), providing the following types of
insurance relating to the Property, issued by insurance companies with a Best’s
rating of “A” or better and an FSC rating of X or better, in such amounts, in
such form and content and with such expiration dates as are approved by Lender,
in Lender’s sole discretion, such policies to provide that the insurer shall
give Lender at least thirty (30) days’ prior written notice of cancellation,
amendment, non-renewal or termination, in the manner provided for the giving of
notices under Paragraph 4.5 hereof and to provide that no act done or omission
by the insured shall invalidate or diminish the insurance

-5-

 

--------------------------------------------------------------------------------

 



provided to Lender and, except for liability policies, to contain a standard
mortgagee clause satisfactory to Lender.

[1]“Special Perils” or “All Risks” form of property insurance insuring against
all risks of physical loss, including, without limitation, fire, extended
coverage, vandalism, malicious mischief, earthquake, wind, flood and collapse,
insuring to the extent of the full replacement cost of the improvements on the
Property without deduction for depreciation, either without co-insurance
requirements or with agreed amount endorsement attached and having a deductible
of no more than $50,000.00 per occurrence.

[2]General liability insurance covering all liabilities incident to the
ownership, possession, occupancy and operation of the Property and naming Lender
as an additional insured thereunder, having limits of not less than $1,000,000
each accident, $1,000,000 each person, and $2,000,000.00 property damage, and
having a deductible of no more than $50,000.00 per occurrence.  Lender reserves
the right to require increased coverage under this Subparagraph [2].

[3]Rent or business interruption insurance against loss of income arising out of
any hazard against which the Property is required to be insured under
Subparagraph 1.3A[1] above, in an amount not less than twelve (12) months’ gross
rental income from the Property.

[4]Flood hazard insurance, if the Property is in an area which is, at any time
during the term of this Deed of Trust, identified by the Secretary of Housing
and Urban Development or the Federal Emergency Management Agency as having
special flood or mud slide hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, as amended;

[5]Boiler and machinery insurance;

[6]If applicable, worker’s compensation insurance; and

[7]Such other insurance with respect to the Property or any replacements or
substitutions therefor, in such amounts as may from time to time be required by
Lender, against other insurable casualties which at the time are commonly
insured against in the case of properties of similar character.

B.Borrower covenants and agrees that Lender is hereby authorized and empowered,
at its option, to adjust, compromise or settle any loss under any insurance
policies maintained pursuant hereto, and to collect and receive the proceeds
from any policy or policies.  Each insurance company is hereby authorized and
directed to make payment for all such losses directly to Lender, instead of to
Borrower and Lender jointly.  In the event any insurance company fails to
disburse directly and solely to Lender but disburses instead either solely to
Borrower or to Borrower and Lender jointly, Borrower agrees immediately to
endorse and transfer such proceeds to Lender.  Upon the failure of Borrower to
endorse and transfer such proceeds as aforesaid, Lender may execute such
endorsements or transfers for and in the name of Borrower, and Borrower hereby
irrevocably appoints Lender as its agent and attorney-in-fact to do so.  After
deducting from said insurance proceeds all of its expenses incurred in the
collection and administration of such sums,

-6-

 

--------------------------------------------------------------------------------

 



including Reasonable Attorneys’ Fees, Lender may apply the net proceeds (“Net
Proceeds”) or any part thereof, at its sole option [i] to a prepayment of the
Note without Make Whole Payment (as defined in the Note) or penalty (unless an
Event of Default then exists), [ii] to the repair and/or restoration of the
Property, upon such conditions as Lender may determine, and/or [iii] for any
other purposes or objects for which Lender is entitled to advance funds under
this Deed of Trust, all without reducing or impairing the lien of this Deed of
Trust or any obligations secured hereby.  Any balance of the Net Proceeds then
remaining shall be paid to Borrower or any other person or entity lawfully
entitled thereto.  Lender shall not be obligated to see to the proper
application of any amount paid over to Borrower and shall not be held
responsible for any failure to collect any insurance proceeds due under the
terms of any policy, regardless of the cause of such failure.

Notwithstanding the provisions of Paragraph 1.3B of this Deed of Trust, Lender
shall release the Net Proceeds to Borrower for reimbursement of the costs of
repair, rebuilding, or restoration of the improvements to the Property to as
good or better condition as such improvements were in immediately prior to any
casualty on account of which the Net Proceeds are paid (the “Restoration”),
provided that such net proceeds shall be released upon the following conditions
which must be fulfilled to the satisfaction of Lender, in Lender’s sole
discretion:

(a)Lender shall have determined that the improvements on the Property can be
restored to as good or better condition as such improvements were in immediately
prior to the casualty on account of which the Net Proceeds were paid;

(b)Lender shall have determined that the Net Proceeds, together with any funds
paid by Borrower to Lender, shall be sufficient to complete the Restoration;

(c)No Default and no Event of Default shall then exist;

(d)Such casualty shall have occurred more than twelve months prior to the Final
Maturity Date;

(e)No Lease shall have been terminated or modified, or be subject to termination
as a result of such casualty prior to the completion of the Restoration within
the timeframes required under the Leases, and no rent shall have been abated or
shall be subject to abatement unless such rent is fully covered by rent loss or
business interruption insurance; and

(f)Lender shall have approved the plans and specifications to be used in
connection with the Restoration and shall have received written evidence,
satisfactory to Lender, that such plans and specifications have been approved by
all governmental and quasi-governmental authorities having jurisdiction and by
all other persons or entities required to approve such plans and specifications.

Net Proceeds in excess of the amount necessary to complete the Restoration
shall, at the option of Lender, be applied to the outstanding Indebtedness, in
such order as Lender may

-7-

 

--------------------------------------------------------------------------------

 



determine in its sole discretion without Make Whole Payment (so long as no Event
of Default then exists).

If, within a reasonable period of time after the occurrence of any casualty,
Borrower shall not have submitted to Lender, and received Lender’s approval of
plans and specifications for the Restoration or shall not have obtained approval
of such plans and specifications from all governmental authorities and other
persons and entities whose approval is required, or if Borrower shall fail to
commence promptly such Restoration, or if thereafter Borrower fails to carry out
diligently such Restoration or is delinquent in the payment to mechanics,
materialmen or others for the costs incurred in connection with such
Restoration, or if Lender determines that any other condition of this Paragraph
is not satisfied within a reasonable period of time after the occurrence of any
such loss or damage, then in addition to all other rights herein set forth, at
Lender’s option (x) Lender may declare that an Event of Default has occurred
and/or (y) Lender may dispose of the Net Proceeds as provided in this Paragraph
1.3B without Make Whole Payment and/or (z) Lender, or any lawfully appointed
receiver of the Property may, but shall not be obligated to, perform or cause to
be performed such Restoration and may take such other steps as they deem
advisable to carry out such Restoration, and may enter upon the Property for any
of the foregoing purposes, and Borrower hereby waives, for itself and all others
holding under it, any claim against Lender and such receiver (other than a claim
based upon the alleged gross negligence or intentional misconduct of Lender or
any such receiver) arising out of anything done by them or any of them pursuant
to this Paragraph 1.3B and Lender may, in its discretion apply any insurance
proceeds held by it to reimburse itself and/or such receiver for all amounts
expended or incurred in connection with the performance of such Restoration,
including Reasonable Attorneys’ Fees, and any excess costs shall be paid by
Borrower to Lender and Borrower’s obligation to pay such excess costs shall be
secured by the lien of this Deed of Trust and, if not paid within five (5) days
of invoice, shall bear interest at the Default Rate (as defined in the Note),
until paid.

C.At least five  (5) days prior to the expiration date of each policy maintained
pursuant to this Paragraph 1.3, a renewal or replacement thereof satisfactory to
Lender shall be delivered to Lender.  Borrower shall deliver to Lender receipts
evidencing the full payment of premiums for all such insurance policies and
renewals or replacements.  The delivery of any insurance policies hereunder
shall constitute an assignment of all unearned premiums as further security
hereunder.  In the event of the foreclosure of this Deed of Trust or any other
transfer of title to the Property in extinguishment or partial extinguishment of
the Indebtedness, all right, title and interest of Borrower in and to all
insurance policies maintained pursuant to this Paragraph 1.3 then in force shall
belong to the foreclosure purchaser and Lender is hereby irrevocably appointed
by Borrower as attorney-in-fact for Borrower to assign any such policy to said
purchaser, without accounting to Borrower for any unearned premiums therefor.

1.4Monthly Deposits.  Borrower shall deposit monthly with Lender, concurrently
with each regular monthly Loan payment, or at Lender’s option, with an escrow
agent designated by Lender, whose fee shall be paid by Borrower, until the
Indebtedness is fully repaid, such sum or sums determined by Lender in its sole
discretion to be sufficient to pay, at least thirty (30) days before due, all
taxes, assessments, insurance premiums and similar charges (“Impositions”) with
respect to the Property.  Said deposits shall be held by Lender or such escrow
agent free of any liens or claims on the part of creditors of Borrower and as
part of the security of Lender, to be used by Lender to pay the Impositions as
the same accrue and are due and payable.  Nothing contained

-8-

 

--------------------------------------------------------------------------------

 



herein shall cause Lender to be deemed a trustee as to said deposits.  Said
deposits may be commingled with the general funds of Lender and no interest
shall be payable thereon.  If said funds are insufficient to pay the Impositions
in full, as the same become payable, Borrower will deposit with Lender such
additional sum or sums as may be required.  Nothing contained herein shall cause
Lender to be obligated to pay any amounts in excess of the amount of funds
deposited with Lender pursuant to this paragraph.  Should Borrower fail to
deposit with Lender sums sufficient to pay in full the Impositions at least
thirty (30) days before the date when due, Lender, at Lender’s election, but
without any obligation so to do, may advance any amounts required to make up the
deficiency, and any amounts so advanced shall be deemed part of the Indebtedness
secured by the Loan Documents and shall bear interest at the Default Rate.  Upon
any Event of Default under this Deed of Trust or the Note or any other Loan
Document, Lender may, at its option, apply any money in the fund resulting from
said deposits to the payment of the Indebtedness in such manner as it may
elect.  In the event of a foreclosure of this Deed of Trust, the purchaser of
the Property shall succeed to all the rights of Borrower in and to such
deposits.  The collection of such deposits by Lender shall not relieve Borrower
of any of the obligations of Borrower under Paragraph 1.2 or 1.3 or any other
provision of this Deed of Trust, and unless Lender is grossly negligent, under
no circumstances shall Lender be liable for failure to make any payment on
behalf of Borrower, including, without limitation, payments of taxes,
assessments or insurance premiums.

1.5Condemnation.  If all or any material portion (as determined by Lender in
Lender’s commercially reasonable discretion) of the Property shall be damaged or
taken through condemnation (which term when used in this Deed of Trust shall
include any damage or taking by any governmental or quasi-governmental authority
and any transfer or grant by private sale made in anticipation of or in lieu
thereof), either temporarily or permanently, then the entire Indebtedness shall,
at the option of Lender, become immediately due and payable without Make Whole
Payment (so long as no Event of Default then exists) and without notice to
Borrower or any other person or entity.  Promptly upon learning of the
institution or the proposed, contemplated or threatened institution of any
condemnation proceeding, Borrower shall notify Lender of the pendency of such
proceedings, and no settlement respecting awards in such proceedings shall be
effected without the consent of Lender.  Lender shall be entitled to receive all
compensation, awards, proceeds and other payments or relief relating to or
payable as a result of such condemnation (“Award”), and any failure by Borrower
to immediately deliver any Award received directly by Borrower to Lender shall
constitute an immediate Event of Default under Paragraph 2.1 of this Deed of
Trust, without any notice or cure periods.  Lender is hereby authorized, at its
option, to commence, appear in and prosecute, in its own or in the name of
Borrower, any action or proceeding relating to any condemnation, and to settle
or compromise any claim in connection therewith.  All such compensation, awards,
damages, claims, rights of action and proceeds and the right thereto are hereby
assigned by Borrower to Lender.  If Lender does not elect to declare the entire
Indebtedness immediately due and payable, as provided above, then Lender, after
deducting from said condemnation proceeds all of its expenses incurred in the
collection and administration of such sums, including, without limitation,
Reasonable Attorneys’ Fees, may apply the net award (“Net Award”) or any part
thereof, at its option, [i] to a prepayment of the Note, without Make Whole
Payment (unless an Event of Default then exists), [ii] to the repair and/or
restoration of the Property upon such conditions as Lender may determine, and/or
[iii] for any other purposes or objects for which Lender is entitled to advance
funds under this Deed of Trust, all without reducing or impairing the lien of
this Deed of Trust or any obligations secured hereby.  Any balance of such

-9-

 

--------------------------------------------------------------------------------

 



moneys then remaining shall be paid to Borrower or any other person or entity
lawfully entitled thereto.  Lender shall not be obligated to see to the proper
application of any amount paid over to Borrower.  Borrower agrees to execute
such further assignment of any compensation, awards, damages, claims, rights of
action and proceeds as Lender may require.  If, prior to the receipt by Lender
of such award or proceeds, the Property shall have been sold on foreclosure of
this Deed of Trust, or as a result of other legal action relating to this Deed
of Trust or the Note, Lender shall have the right to receive such award or
proceeds to the extent of any unpaid Indebtedness following such sale, with
legal interest thereon, whether or not a deficiency judgment on this Deed of
Trust or the Note shall have been sought or recovered, and to the extent of
Reasonable Attorneys’ Fees, costs and disbursements incurred by Lender in
connection with the collection of such award or proceeds.

Notwithstanding the provisions of the immediately preceding paragraph of this
Paragraph 1.5, Lender shall release the Net Award paid to it for any taking of a
portion of the Property to Borrower for reimbursement of the costs of
restoration of the Property and the improvements thereon to as good or better
condition as existed immediately prior to such taking, to the extent possible in
light of the taking (“Condemnation Restoration”), provided that the Net Award
shall be released upon the following conditions which must be fulfilled to the
satisfaction of Lender in Lender’s sole discretion:

(a)Lender shall have determined that the Property and the improvements thereon
can be restored to as good or better condition as existed immediately prior to
such taking, taking into account diminution of the Property as a result of such
taking;

(b)Lender shall have determined that the Net Award, together with any funds paid
by Borrower to Lender, shall be sufficient to complete the Condemnation
Restoration;

(c)No Default and no Event of Default shall then exist;

(d)Such taking shall have occurred more than twenty-four months prior to the
Final Maturity Date;

(e)No Lease shall have been terminated, or be subject to termination as a result
of such condemnation and no rent shall have been abated or shall be subject to
abatement unless such rent is fully covered by rent loss or business
interruption insurance; and

(f)Lender shall have approved the plans and specifications to be used in
connection with the Condemnation Restoration and shall have received written
evidence, satisfactory to Lender, that such plans and specifications have been
approved by all governmental and quasi-governmental authorities having
jurisdiction and by all other persons or entities required to approve such plans
and specifications.

Net Award in excess of the amount necessary to complete the Condemnation
Restoration shall, at the option of Lender, be applied to the outstanding
Indebtedness, in such order

-10-

 

--------------------------------------------------------------------------------

 



as Lender may determine in its sole discretion without Make Whole Payment (so
long as no Event of Default then exists).

If, within a reasonable period of time after the occurrence of any such taking,
Borrower shall not have submitted to Lender, and received Lender’s approval of,
plans and specifications for the Condemnation Restoration or shall not have
obtained approval of such plans and specifications from all governmental
authorities and other persons and entities whose approval is required, or if
Borrower shall fail to commence promptly such restoration, or if thereafter
Borrower fails to carry out diligently such Condemnation Restoration or is
delinquent in the payment to mechanics, materialmen or others for the costs
incurred in connection with such Condemnation Restoration, or if Lender
determines that any other condition of this Paragraph 1.5B is not satisfied
within a reasonable period of time after the occurrence of any such taking, then
in addition to all other rights herein set forth, at Lender’s option (x) Lender
may declare that an Event of Default has occurred and/or (y) Lender may dispose
of such Net Award as provided above in this Paragraph 1.5 and/or (z) Lender, or
any lawfully appointed receiver of the Property may, but shall not be obligated
to, perform or cause to be performed such Condemnation Restoration and may take
such other steps as they deem advisable to carry out such Condemnation
Restoration, and may enter upon the Property for any of the foregoing purposes,
and Borrower hereby waives, for itself and all others holding under it, any
claim against Lender and such receiver (other than a claim based upon the
alleged gross negligence or intentional misconduct of Lender or any such
receiver) arising out of anything done by them or any of them pursuant to
Paragraph 1.5 and Lender may, in its discretion apply any such Net Award held by
it to reimburse itself and/or such receiver for all amounts expended or incurred
in connection with the performance of such Condemnation Restoration, including
Reasonable Attorneys’ Fees, and any excess costs shall be paid by Borrower to
Lender and Borrower’s obligation to pay such excess costs shall be secured by
the lien of this Deed of Trust and, if not paid within five (5) days of invoice,
shall bear interest at the Default Rate, until paid.

1.6Care of Property.

A.Borrower shall keep all improvements of any kind now or hereafter erected on
the Land or any part thereof in good condition and repair, shall not commit or
suffer any waste, and shall not do or suffer to be done anything which would or
could increase the risk of fire or other hazard to the Property or any part
thereof or which would or could result in the cancellation of any insurance
policy carried with respect to the Property.

B.Borrower shall not remove, demolish or materially alter, enlarge or materially
change any structure or other improvement located on the Land without Lender’s
consent, nor shall any new improvements be constructed on the Property without
Lender’s consent, provided however, Lender has approved a lease, the work to be
performed thereunder shall also be approved.  Borrower shall not remove or
permit to be removed from the Land any fixture, personal property or part of the
Property without the consent of Lender, except where authorized by any lease
approved by Lender where such items are the property of tenant or appropriate
replacements are immediately made which are free of any lien, security interest
or claim superior to that of this Deed of Trust and which have a value and
utility at least equal to the value and utility of the fixture or personal
property removed, which replacement shall, without further action, become
subject to the lien of this Deed of Trust.



-11-

 

--------------------------------------------------------------------------------

 



C.Without otherwise limiting the Borrower’s covenant not to commit or permit
waste, Borrower shall not (i) remove or permit the removal of sand, gravel,
topsoil or timber, (ii) engage in pit operations, (iii) use or permit the use of
the Property as a land fill or dump, (iv) burn or bury or permit the storage,
burning or buying of any material or product which will result in contamination
by Hazardous Materials of the Property or the groundwater or which will require
the issuance of a permit by the Environmental Protection Agency or any state or
local government agency governing the issuance of hazardous or toxic waste
permits, or (v) request or permit a change in zoning or land use classification.

D.Subject to the rights of tenants, Lender or its representative is hereby
authorized to enter upon and inspect the Property at all reasonable times upon
prior notice to Borrower.  Notwithstanding the foregoing, Lender shall not be
required to give notice upon the occurrence of an Event of Default or in the
event of an emergency.

E.Borrower will perform and comply promptly with, and cause the Property to be
maintained, used and operated in accordance with, any and all [i] present and
future laws, ordinances, rules, and regulations, and requirements of every duly
constituted governmental or quasi-governmental authority or agency applicable to
Borrower or the Property, including without limitation, all applicable federal,
state and local laws pertaining to air and water quality, hazardous waste, waste
disposal, air emissions and other environmental matters, all zoning and other
land use matters, and rules, regulations and ordinances of the United States
Environmental Protection Agency and all other applicable federal, state and
local agencies and bureaus; [ii] similarly applicable orders, rules and
regulations of any regulatory, licensing, accrediting, insurance underwriting or
rating organization or other body exercising similar functions; [iii] similarly
applicable duties or obligation of any kind imposed under any Permitted
Exception, or otherwise by law, covenant, condition, agreement or easement,
public or private; [iv] policies of insurance at any time in force with respect
to the Property; [v] present and future handicap and disability compliance laws
and regulations, including but not limited to, all standards and requirements
specified under Title III of the Americans with Disabilities Act and all
applicable accessibility guidelines and any other regulations promulgated
thereunder; and [vi] the terms and conditions of any other financing secured by
a lien on all or any part of the Property.  If Borrower receives any notice that
Borrower or the Property is in default under or is not in compliance with any of
the foregoing, or notice of any proceeding initiated under or with respect to
any of the foregoing, Borrower will promptly furnish a copy of such notice to
Lender.

F.If all or any part of the Property shall be damaged by fire or other casualty,
Borrower shall give immediate written notice thereof to Lender and, subject to
Paragraph 1.3B, shall promptly restore the Property to the equivalent of its
original condition; and if a part of the Property shall be damaged through
condemnation, Borrower shall, subject to Paragraph 1.5, promptly restore, repair
or alter the remaining portions of the Property in a manner satisfactory to
Lender.  In the event all or any portion of the Property shall be damaged or
destroyed by fire or other casualty or by condemnation, Borrower shall, subject
to Paragraph 1.3 and/or Paragraph 1.5 as applicable, promptly deposit with
Lender a sum equal to the amount by which the estimated cost of the restoration
of the Property, as determined by Lender, exceeds the actual net insurance or
condemnation proceeds received by Lender in connection with such damage or
destruction.

1.7Security Agreement.



-12-

 

--------------------------------------------------------------------------------

 



[1]With respect to the machinery, apparatus, equipment, fittings, fixtures,
building supplies and materials, articles of personal property, chattels,
chattel paper, documents, inventory, accounts, water rights, farm products,
consumer goods and general intangibles owned by Borrower and referred to or
described in the granting clauses of this Deed of Trust or owned by Borrower and
in any way connected with the use and enjoyment of the Property, including any
personal property or fixtures included within the definition of the term
“Property” (other than any personal property which may be now or hereafter
deemed to be toxic or Hazardous Materials) whether now owned or hereafter from
time to time acquired, together with all substitutions, replacements, additions,
attachments, accessories and all of the rents, issues, income, revenues,
security deposits and profits derived from the Property (collectively referred
to as the “Collateral”), this Deed of Trust is hereby also made and declared to
be a security agreement encumbering each and every item of such property
comprising a part of the Collateral, in compliance with the provisions of the
Uniform Commercial Code as enacted in the state where the Property is located,
and Borrower hereby grants Lender a security interest in all such Collateral.
 The remedies for any violation of the covenants, terms and conditions of the
security agreement contained in this Deed of Trust shall include, but not be
limited to those [i] prescribed herein, or [ii] prescribed by general law, or
[iii] prescribed by the specific statutory provisions now or hereafter enacted
and specified in said Uniform Commercial Code, all at Lender’s sole
election.  Borrower and Lender agree that the filing of any such financing
statement or statements in the records normally having to do with personal
property shall not in any way affect the agreement of Borrower and Lender that
everything used in connection with the production of income from the Property or
adapted for use therein or which is described or reflected in this Deed of Trust
is, and at all times and for all purposes and in all proceedings, both legal or
equitable, shall be, regarded as part of the real estate conveyed hereby
regardless of whether any such item is physically attached to the improvements,
serial numbers are used for the better identification of certain items capable
of being thus identified in an exhibit to this Deed of Trust, or any such item
is referred to or reflected in any such financing statement or statements so
filed at any time.  Similarly, the mention in any such financing statement or
statements of the rights in and to [A] the proceeds of any insurance policy, or
[B] any award in eminent domain proceedings for a taking or for loss of value,
or [C] Borrower’s interest as landlord in any present or future Lease or
sublease or rights to income growing out of the use and/or occupancy of the
Property, whether pursuant to a tenant Lease of space in the Property or
otherwise, shall not in any way alter any of the rights of Lender as determined
by this Deed of Trust or affect the priority of Lender’s security interest
granted hereby or by any other recorded document, it being understood and agreed
that such mention in such financing statement or statements is solely for the
protection of Lender in the event any court shall at any time hold with respect
to the foregoing clauses [A], [B], or [C] of this sentence, that notice of
Lender’s priority of interest, to be effective against a particular class of
persons, must be filed in the Uniform Commercial Code records.  Said security
interest shall attach thereto as soon as Borrower obtains any interest in any of
the Collateral and before the Collateral becomes fixtures or before the
Collateral is installed or affixed to other collateral for the benefit of
Lender, to secure the Indebtedness, and all other sums and charges which may
become due hereunder or thereunder.  The security interest held by Lender shall
cover cash and non-cash proceeds of the Collateral, but nothing contained herein
shall be construed as

-13-

 

--------------------------------------------------------------------------------

 



authorizing, either expressly or by implication, the sale or other disposition
of the Collateral by Borrower, which sale or other disposition is hereby
expressly prohibited without the Lender’s prior written consent, or as otherwise
provided herein.  No personal property or business equipment owned by any
Tenants (as hereinafter defined) holding under Borrower is included within this
Deed of Trust, except to the extent of Borrower’s landlord’s lien with respect
thereto.  Notwithstanding the foregoing, (i) Collateral specifically excludes
all trade or business fixtures, equipment, and personal property owned by
tenants of the Property, and (ii) it is recognized that Borrower’s rights in
certain of the Collateral are subject to the rights of tenants to utilize the
same for the term of their leases.

In the Event of Default under this Deed of Trust, Lender, pursuant to said
Uniform Commercial Code, shall have the option of proceeding as to both real and
personal property in accordance with its rights and remedies in respect of the
real property, in which event the default provisions of the Uniform Commercial
Code shall not apply.  The parties agree that, in the event Lender elects to
proceed with respect to the Collateral separately from the real property, the
requirement of the Uniform Commercial Code as to reasonable notice of any
proposed sale or disposition of the Collateral shall be met if such notice is
mailed to the Borrower, as hereinafter provided, at least five (5) days prior to
the time of such sale or disposition.  Borrower agrees that, without the prior
written consent of Lender, Borrower will not remove or permit to be removed from
the real property hereby conveyed, any of the Collateral unless the same is
replaced immediately with unencumbered Collateral of a quality and value equal
or superior to that which it replaces.  All such replacements, renewals and
additions shall become and be immediately subject to the security interest of
this Deed of Trust and be covered thereby.  Borrower warrants and represents
that all Collateral now is, and that all replacements thereof, substitutions
therefor or additions thereto will be, free and clear of liens, encumbrances or
security interests of others, except as to the Permitted Exceptions.

B.Borrower warrants that [i] Borrower’s (that is, “Debtor’s”) name, identity,
and principal place of business are as referred to in the first paragraph of
this Deed of Trust, [ii] Borrower (that is, “Debtor”) has been using or
operating under said name and identity without change since April 28, 2017, and
[iii] the location of all tangible collateral is upon the Land.  Borrower
covenants and agrees that Borrower will furnish Lender with notice of any change
in the matters addressed by clauses [i] or [iii] of this Subparagraph 1.7B
within thirty (30) days of the effective date of any such change, and Borrower
will promptly execute any financing statements or other instruments deemed
necessary by Lender to prevent any filed financing statement from becoming
misleading or losing its perfected status.

C.Some of the items of Collateral described herein are goods that are or are to
become fixtures related to the real estate described herein, and it is intended
that, as to those goods, this Deed of Trust shall be effective as a financing
statement filed as a fixture filing from the date of its filing for record in
the real estate records of the county in which the Land is located.  Information
concerning the security interest created by this instrument may be obtained from
the Lender, as “Secured Party,” or Borrower, as “Debtor,” at their respective
mailing addresses set out in Paragraph 4.5 hereof. 

D.Borrower further covenants and agrees that all of the Collateral shall be
owned by Borrower and shall not be the subject matter of any lease or other
instrument, agreement

-14-

 

--------------------------------------------------------------------------------

 



or transaction whereby the ownership or beneficial interest thereof or therein
shall be held by any person or entity other than Borrower, except to the extent
Lender consents in writing to any lease of any of such property, which consent
may be withheld or delayed in Lender’s sole discretion; nor shall Borrower
create or cause to be created any security interest covering any such property,
other than [i] the security interest created herein in favor of Lender, [ii] the
rights of Tenants lawfully occupying the Property pursuant to Leases approved by
Lender, and [iii] the Permitted Exceptions.

E.Borrower hereby authorizes Lender to file such financing statements,
amendments and continuations to financing statements and take such other steps
are as determined by Lender, in its sole discretion, to be necessary to perfect
any of the liens and security interests created herein, including the filing of
financing statements with the Secretary of State in the state of Borrower’s
formation and the filing of fixture filings in any location where goods which
are or are to become fixtures or timber to be cut or as extracted minerals are
located.

1.8Subrogation.  To the full extent of the Indebtedness, Lender is hereby
subrogated to the liens, claims and demands, and to the rights of the owners and
holders of each lien, claim, demand and other encumbrance on the Property which
is paid or satisfied, in whole or in part, out of the proceeds of the
Indebtedness, and the respective liens, claims, demands and other encumbrances
shall be, and each of them is hereby, preserved and shall pass to and be held by
Lender as additional collateral and further security for the Indebtedness, to
the same extent they would have been preserved and would have been passed to and
held by Lender had they been duly and legally assigned, transferred, set over
and delivered unto Lender by assignment, notwithstanding the fact that any
instrument providing public notice of the same may be satisfied and canceled of
record.

1.9Transfer of the Property; Secondary Financing.

A.The identity and expertise of Borrower were and continue to be material
circumstances upon which Lender has relied in connection with, and which
constitute valuable consideration to Lender for, extending the Indebtedness to
Borrower, and any change in such identity or expertise could materially impair
or jeopardize the security for the payment of the Indebtedness.  Borrower
covenants and agrees with Lender, as part of the consideration for extending the
Indebtedness to Borrower, that without Lender’s prior written consent, Borrower
shall not, voluntarily or by operation of law:  [i] sell, transfer, convey,
pledge, encumber, assign or otherwise hypothecate or dispose of, all or any part
of the Property or any interest therein whether or not as collateral security
for any other obligation of Borrower (other than replacements of Collateral in
the ordinary course of business); [ii] if Borrower or Guarantor is a limited
liability company, corporation, partnership, trust, or other entity sell,
transfer, encumber or otherwise dispose of voting control or more than fifty
percent (50%) of the financial interest in Borrower or Guarantor or change their
manager, managing member, or general partners; nor [iii] cause or permit any
junior encumbrance or lien to be placed on the Property or other security for
the Indebtedness, including, without limitation, any lien securing any
assessment, bond, loan, financing, or other debt incurred pursuant to “property
assessed clean energy,” “special energy financing district,” or similar
provisions of applicable law (“PACE Financing”).  Any purported transaction in
violation of the foregoing shall be void and shall entitle Lender to declare the
entire Indebtedness immediately due and payable without notice or demand.  Such
consent may be given

-15-

 

--------------------------------------------------------------------------------

 



or withheld by Lender in its sole discretion and may be conditioned upon payment
to Lender of a fee for processing the request for consent and other
administrative costs incurred in connection therewith, and/or an increase in the
rate of interest on the unpaid balance of the Indebtedness to a then current
market rate, and/or a change in the term of the Note, and/or other changes in
the terms of the Loan Documents, all of which Borrower hereby agrees are
reasonable conditions to the approval of any such transfer.  In all events, if
Lender consents to any such sale, transfer, conveyance, pledge, encumbrance,
assignment, hypothecation or disposition, at the option of Lender the manager of
the Property, if any, shall remain the same before and after the transfer and
the transferee shall be a creditworthy person or entity of sound financial
reputation.

B.The consent by Lender to any sale, transfer, conveyance, pledge, encumbrance,
assignment, creation of a security interest in or other hypothecation or
disposition of the Property or the beneficial interests of Borrower shall not be
deemed to constitute a novation of the Indebtedness or a consent to any further
sale, transfer, pledge, encumbrance, creation of a security interest or other
hypothecation or disposition, or a waiver of Lender’s right, at its option, to
exercise its remedies for Event of Default, without notice to or demand upon
Borrower or to any other person or entity upon any such sale, transfer, pledge,
encumbrance, creation of a security interest in or other hypothecation, or
disposition to which Lender shall not have consented.  Should Borrower transfer,
assign, convey, sell, mortgage or hypothecate the property described herein, or
any interest therein, either legal or equitable, without the prior written
consent of Lender, Lender shall have the right to immediately accelerate all
sums due under the Note secured hereby and demand immediate payment
thereof.  Such transfer without Lender’s prior written consent shall be an Event
of Default hereunder and shall enable Lender to exercise any and all remedies
herein.

C.Notwithstanding the provisions of Paragraph 1.9(a) of this Deed of Trust,
Lender shall consent on two and only two occasions during the term of the Note
to a transfer of all the interests of Borrower in the Property provided that
there has occurred no Event of Default hereunder (whether or not subsequently
cured), and provided further that the following conditions are satisfied, as
determined by Lender in its sole discretion:

(a)Lender shall have approved in writing the experience, managerial ability, and
reputation of the transferee;

(b)The transferee must be a single entity and a single purpose entity.  Any
requests for approval of multiple transferees are subject to the approval or
disapproval of Lender in its sole discretion and, if approved, shall be subject
to such fees as Lender requires, in its sole discretion, to compensate Lender
for the cost of servicing a loan with multiple obligors;

(c)Borrower shall have paid to Lender, prior to such transfer, a sum-equal to
one-half percent (1/2%) of the unpaid principal balance of the Note at the time
of the first transfer and a sum equal to one percent (1%) of the unpaid
principal balance of the Note at the time of the second transfer, together with
any accrued interest at the time of such transfer together with all other fees
or costs that are outstanding, as a consent fee and not as a partial prepayment
of the principal balance of the Note;



-16-

 

--------------------------------------------------------------------------------

 



(d)Borrower shall have reimbursed Lender for all costs of any attorney,
surveyor, appraiser, inspection, investigation, travel, lodging, document
preparation, and any other costs incurred by Lender in reviewing such transfer
and in completing the same in accordance herewith, whether or not the transfer
actually closes;

(e)The transferee approved by Lender shall have assumed the obligations of
Borrower under the Note, this Deed of Trust, and the other Loan Documents, and
shall have executed such instruments, certificates, and other documents, in form
and substance satisfactory to Lender in its sole discretion, as specified by
Lender, to accomplish and to evidence such assumption;

(f)The transferee and its principals shall have executed such instruments,
certificate and other documents, in form and substance satisfactory to Lender in
its reasonable discretion, as specified by Lender, to make such transferee and
its principals liable for the nonrecourse carve outs set forth in Paragraph 14
of the Note (including a Guaranty Agreement to be executed by such principals)
and the obligations set forth in that certain Environmental Indemnity Agreement
of even date herewith;

(g)The transferee and its principals shall have provided Lender with any and all
materials reasonably requested by Lender to process the Loan assumption in
accordance with Lender’s requirements;

(h)Borrower shall have performed any and all maintenance to the Property
necessary to maintain the Property and improvements thereto in a good state of
repair, prior to such transfer;

(i)The transferee shall be of a creditworthy nature based upon Lender’s
customary underwriting standards in effect at the time of such transfer,
including but not limited to, net worth and cash flow requirements as applied to
borrowers for new loans in the amount of the Note, and which are secured by
property substantially similar to the Property;

(j)Lender shall have approved the form and content of current estoppel
certificates from (i) all Tenants leasing 10% or more of the net leasable area
of the Property and  (ii) Tenants leasing at least 70% of the remaining occupied
square footage in the Property;

(k)Borrower shall have given Lender thirty (30) days prior written notice of its
intent to transfer the Property;

(l)Borrower shall provide Lender with an endorsement to Lender’s title policy
insuring the continued first priority of this Deed of Trust subsequent to the
transfer; and



-17-

 

--------------------------------------------------------------------------------

 



(m)The transferee shall have provided Lender with UCC-3 Financing Statements
with respect to all of Lender’s UCC Financing Statements, showing the transferee
as debtor.

1.10Limit on Interest.  If from any circumstances whatsoever, fulfillment of any
provision of this Deed of Trust, the Note or any other Loan Document, at the
time performance of such provision shall be due shall involve exceeding the
limit on interest presently prescribed by any applicable usury statute or any
other applicable law, with regard to obligations of like character and amount,
then Lender may, at its option [i] declare the entire Indebtedness secured
hereby, including accrued interest and interest at the Default Rate, if any and
all other sums owing, immediately due and payable without Make Whole Payment,
[ii] reduce the obligations to be fulfilled to such limit on interest, or
[iii] apply the amount that would exceed such limit on interest to the reduction
of the outstanding principal balance of the Note, and not to the payment of
interest, with the same force and effect as though Borrower had specifically
designated such sums to be so applied to principal and Lender had agreed to
accept such extra payment(s) as a premium-free prepayment, so that in no event
shall any exaction be possible under the Note or Deed of Trust, that is in
excess of the applicable limit on interest.  It is the intention of Borrower and
Lender not to create any obligation in excess of the amount allowable by
applicable law.  The provisions of this paragraph shall control every other
provision of this Deed of Trust, and any provision of the Loan Documents in
conflict with this Paragraph 1.10.

1.11Performance by Lender of Defaults by Borrower.  Borrower covenants and
agrees that, if it shall Default in the payment of any tax, lien, assessment, or
charge levied or assessed against the Property; in the payment of any utility
charge, whether public or private; in the payment of any insurance premium; in
the procurement of insurance coverage and the delivery of the insurance policies
required hereunder; or in the performance or observance of any other covenant,
condition or term of this Deed of Trust, then Lender, at its option, but without
obligation and without notice, may pay, perform or observe the same, and all
payments made or costs incurred by Lender in connection therewith shall be
secured hereby and shall be, upon demand, immediately repaid by Borrower to
Lender with interest thereon, from the date such payment is made or expense is
incurred by Lender to the date Lender is reimbursed therefor, at the Default
Rate.  Lender shall be the sole judge of the legality, validity and priority of
any such tax, lien, assessment, charge, claim and premium, of the necessity for
any such actions and of the amount necessary to be paid in satisfaction
thereof.  Lender is hereby empowered to enter and to authorize others to enter
upon the Property or any part thereof for the purpose of performing or observing
any such defaulted covenant, condition or term without thereby becoming liable
to Borrower or any person in possession of any portion of the Property holding
under Borrower.  Borrower expressly acknowledges and agrees, however, that
notwithstanding anything contained in this Paragraph 1.11 to the contrary,
Lender shall not be obligated under this Paragraph 1.11 to incur any expense or
to perform any act whatsoever.  Borrower further acknowledges that no
performance by Lender of Borrower’s obligations shall cure Borrower’s Default or
release Borrower from those or any other obligations under this Deed of
Trust.  Borrower hereby indemnifies Lender against any and all costs (including
Reasonable Attorneys’ Fees), liabilities or damages, arising from or in any way
related to the performance of Borrower’s obligations by Lender.

1.12Assignment of Leases and Rents.



-18-

 

--------------------------------------------------------------------------------

 



A.As additional collateral and to further secure the Indebtedness and other
obligations of Borrower, Borrower does hereby absolutely, presently and
irrevocably assign, grant, transfer, and convey to Lender, its successors and
assigns, all of Borrower’s right, title, and interest in, to, and under all
leases, subleases, tenant contracts, rental agreements, franchise agreements,
management contracts, construction contracts and other contracts, licenses and
permits, map approvals and conditional use permits, whether written or oral, now
or hereafter affecting all or any part of the Property, and any agreement for
the use or occupancy of all or any part of the Property which may have been made
heretofore or which may be made hereafter, including any and all extensions,
renewals, and modifications of the foregoing and guaranties of the performance
or obligations of any tenants thereunder, and all other arrangements of any sort
resulting in the payment of money to Borrower or in Borrower becoming entitled
to the payment of money for the use of the Property or any part thereof whether
such user or occupier is tenant, invitee, or licensee (all of the foregoing
referred to collectively as the “Leases” and individually as a “Lease”, and said
tenants, invitees, and licensees are referred to collectively as “Tenants” and
individually as “Tenant” as the context requires), which Leases cover all or
portions of the Property; together with all of Borrower’s right, title, and
interest in and to all income, rents, issues, royalties, profits, rights and
benefits and all Tenants’ security and other similar deposits derived with
respect to the Leases and with respect to the Property, including, without
limitation, all base and minimum rents, percentage rents, additional rents,
payments in lieu of rent, expense contributions, Termination Amounts and other
similar such payments (collectively referred to as “Income”), and the right to
collect the same as they become due, it being the intention of the parties
hereto to establish an absolute transfer and assignment of all of the Leases and
the Income to Lender, and not just to create a security interest.

B.Although this Deed of Trust constitutes an absolute, present and current
assignment of all Income, as long as no Event of Default on the part of Borrower
shall have occurred, Lender shall not demand that such Income be paid directly
to Lender, and Borrower shall have a license to collect, but not more than one
(l) month prior to the due date thereof all such Income from the Property
(including, without limitation, all rental payments under the Leases).

1.13Books, Records, Accounts and Monthly Reports.  Borrower shall keep and
maintain, or shall cause to be kept and maintained, at Borrower’s cost and
expense, proper and accurate books, records and accounts reflecting all items of
income and expense in connection with the operation of the Property and in
connection with any services, equipment, or furnishings provided in connection
with the operation of the Property.  Lender and Lender’s agents, accountants and
attorneys shall have the right from time to time at all times during normal
business hours to examine such books, records and accounts at the office of
Borrower or such other person or entity maintaining such books, records or
accounts and to make copies or extracts thereof as Lender shall desire and to
discuss Borrower’s affairs, finances and accounts with Borrower and with the
officers and principals of Borrower, at such reasonable times as may be
requested by Lender.  Borrower shall furnish to Lender annually within ninety
(90) days after the end of each fiscal year (which, for Borrower is November
30th of each year), at Borrower’s expense, a cash basis statement of the
operation of the Property for such fiscal year, prepared in accordance with
consistently applied accounting principles, showing in detail all revenues
derived from rents, profits and all other sources, and all expenses and
disbursements made in connection with the Property, an annual balance sheet,
profit and loss statement, and all supporting schedules covering the operation
of the Property, together with a rent roll for the Property containing, at a
minimum,

-19-

 

--------------------------------------------------------------------------------

 



the names of all tenants and guarantors of any Leases, the rentable square
footage of each leased space, a schedule of past-due rents, dates of occupancy,
the term of the Leases, base rents and base rents per rentable square foot,
additional rent, rental concessions, security deposits, lease commissions
outstanding, and renewal options under the Leases.  From and after Default
Lender may require that any such statements shall be audited and/or prepared and
certified by an independent certified public accountant selected or approved by
Lender.  Borrower shall further provide Lender, on a quarterly basis, with such
interim balance sheet and profit and loss statements on the operation of the
Property and the financial condition of Borrower as Lender may reasonably
require.  All of the foregoing financial statements shall fairly and accurately
present the financial condition of the subject thereof as of the dates thereof
and shall be certified by Borrower’s principal financial or accounting
officer.  In the event that Borrower shall refuse or fail to furnish any
statement as aforedescribed, or in the event such statement shall be inaccurate
or false, or in the event of failure of Borrower to permit Lender or its
representatives to inspect the Property or the said books and records, such acts
of Borrower shall be a Default hereunder and Lender may proceed in accordance
with the rights and remedies afforded it under the provisions hereof.  If any of
the materials described in this paragraph that are required to be delivered to
Lender is not timely delivered, Borrower shall promptly pay to Lender, as a late
charge, the sum of $500.  In addition, Borrower shall promptly pay to Lender an
additional late charge of $500 for each full month during which such item
remains undelivered following written notice from Lender.  Borrower acknowledges
that Lender will incur additional expenses as a result of any such late
deliveries, which expenses would be impracticable to quantify, and that
Borrower’s payments under this paragraph are a reasonable estimate of such
expenses. Borrower shall cause any Guarantor to furnish to Lender financial
statements (balance sheets, income statements, and cash flow statements) at the
same time that Borrower’s financial statements are delivered to
Lender.  Borrower shall cause any Guarantor to furnish copies of its tax returns
to Lender. 

1.14ERISA.   Notwithstanding any other provision in this Deed of Trust to the
contrary, under no circumstances shall Borrower transfer any interest in the
Property, directly or indirectly, to an employee benefit plan covered under
Title I, Part 4 of the Employee Retirement Income Security Act of 1974 amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended
(“IRC”), unless prior to such transaction, Lender obtains written
representations from the employee benefit plan and Borrower, satisfactory to
Lender, that the employee benefit plan has an exemption from the prohibited
transaction provisions of Section 406 of ERISA and Section 4975 of the IRC which
would apply to this loan if Lender is a “party in interest” or a “disqualified
person” either at the time of such transaction or if Lender should become a
“party in interest” or a “disqualified person” anytime thereafter during the
term of this loan.

1.15Loan Purpose.  That the Loan secured by this Deed of Trust has been incurred
and made solely for business purposes, such covenant and agreement having been
made to induce Lender to make the Loan; and the proceeds of the Loan are being
used entirely for such business purposes.

1.16Single Purpose Entity.

A.Borrower covenants and agrees that it has not and shall not:



-20-

 

--------------------------------------------------------------------------------

 



[1]engage in any business or activity other than the acquisition, ownership,
operation and maintenance of the Property, and activities incidental thereto;

[2]acquire or own any material asset other than (i) the Property, and (ii) such
incidental personal property as may be necessary for the operation of the
Property;

[3]merge into or consolidate with any person or entity or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case Lender’s consent;

[4]fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of Lender,
amend, modify, terminate or fail to comply with the provisions of Borrower’s
Partnership Agreement, Articles or Certificate of Incorporation, Articles of
Organization or Formation, Operating Agreement, Limited Liability Company
Agreement or similar organizational documents, as the case may be;

[5]own any subsidiary or make any investment in or acquire the obligations or
securities of any other person or entity without the consent of Lender;

[6]commingle its assets with the assets of any of its partner(s), members,
shareholders, affiliates, or of any other person or entity or transfer any
assets to any such person or entity other than distributions on account of
equity interests in the Borrower permitted hereunder and properly accounted for;

[7]incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Indebtedness, except unsecured
trade and operational debt incurred with trade creditors in the ordinary course
of its business of owning and operating the Property that are due and payable
within thirty (30) days after the date incurred in such amounts as are normal
and reasonable under the circumstances, provided that such debt is not evidenced
by a note and is paid when due and provided in any event the outstanding
principal balance of such debt shall not exceed at any one time three percent
(3%) of the outstanding Indebtedness;

[8]allow any person or entity to pay its debts and liabilities (except a
Guarantor) or fail to pay its debts and liabilities solely from its own assets;

[9]fail to maintain its records, books of account and bank accounts separate and
apart from those of the shareholders, partners, members, principals and
affiliates of Borrower, the affiliates of a shareholder, partner or member of
Borrower, and any other person or entity or fail to prepare and maintain its own
balance sheet, profit and loss statement and statement of operation of its
property;

[10]enter into any contract or agreement with any shareholder, partner, member,
principal or affiliate of Borrower, any guarantor of all or a portion of the
Indebtedness (a “Guarantor”) or any shareholder, partner, member, principal or
affiliate

-21-

 

--------------------------------------------------------------------------------

 



thereof, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any shareholder, partner, member, principal or
affiliate of Borrower or Guarantor, or any shareholder, partner, member,
principal or affiliate thereof;

[11]seek dissolution or winding up in whole, or in part;

[12]fail to correct any known misunderstandings regarding the separate identity
of Borrower;

[13]guarantee or become obligated for the debts of any other entity or person or
hold itself out to be responsible or pledge its assets or creditworthiness for
the debts of another person or entity or allow any person or entity to hold
itself out to be responsible or pledge its assets or creditworthiness for the
debts of the Borrower (except for a Guarantor);

[14]make any loans or advances to any third party, including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or affiliate thereof;

[15]intentionally omitted;

[16]fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or person or to conduct its business solely and
hold its assets in its own name in order not (i) to mislead others as to the
entity with which such other party is transacting business, or (ii) to suggest
that Borrower is responsible for the debts of any third party (including any
shareholder, partner, member, principal or affiliate of Borrower, or any
shareholder, partner, member, principal or affiliate thereof);

[17]fail to allocate fairly and reasonably among Borrower and any third party
(including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;

[18]allow any person or entity to pay the salaries of its own employees, if any,
or fail to maintain a sufficient number of employees for its contemplated
business operations;

[19]fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

[20]file a voluntary petition or otherwise initiate proceedings to have the
Borrower or any general partner or managing member adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against the Borrower or any general partner or managing member, or file a
petition seeking or consenting to reorganization or relief of the Borrower or
any general partner or managing member as debtor under any applicable federal or
state law relating to bankruptcy, insolvency, or other relief for debtors with
respect to the Borrower or any general partner or managing member;

-22-

 

--------------------------------------------------------------------------------

 



or seek or consent to the appointment of any trustee, receiver, conservator,
assignee, sequestrator, custodian, liquidator (or other similar official) of the
Borrower or any general partner or managing member or of all or any substantial
part of the properties and assets of the Borrower or any general partner or
managing member, or make any general assignment for the benefit of creditors of
the Borrower or any general partner or managing member, or admit in writing the
inability of the Borrower or any general partner or managing member to pay its
debts generally as they become due or declare or effect a moratorium on the
Borrower or any general partner or managing member debt or take any action in
furtherance of any such action;

[21]share any common logo with or hold itself out as or be considered as a
department or division of (i) any shareholder, partner, principal, member or
affiliate of Borrower, (ii) any affiliate of a shareholder, partner, principal,
member or affiliate of Borrower, or (iii) any other person or entity or allow
any person or entity to identify the Borrower as a department or division of
that person or entity;

[22]conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of the Borrower or the creditors of
any other person or entity; or

[23]fail to provide in its (i) Articles of Organization, Certificate of
Formation, Limited Liability Company Agreement and/or Operating Agreement, as
applicable, if it is a limited liability company, (ii) Limited Partnership
Agreement, if it is a limited partnership or (iii) Certificate of Incorporation,
if it is a corporation, that for so long as the Loan is outstanding pursuant to
the Note, this Deed of Trust and the other Loan Documents, it shall not file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors
without the affirmative vote of all other partners/members/directors.

[24]fail to maintain its books, records, resolutions and agreements as official
records;

[25]fail to observe all limited liability company and other organizational
formalities; or

[26]maintain its assets in such a manner that will be costly or difficult to
segregate, ascertain or identify its individual assets from those or any other
person or entity.

1.17EDA.  Borrower covenants and warrants to Lender that the last tax year for
which Borrower will receive any grants or other incentive payments pursuant to
the EDA will be for the 2017 tax year, and Borrower agrees to comply with all
terms and provisions set forth in the EDA in order to receive grants or other
incentive payments associated with the payment of the 2017 tax bill.

Article 2.DEFAULT AND REMEDIES

2.1Events of Default.



-23-

 

--------------------------------------------------------------------------------

 



A.As used in the Loan Documents, the term “Default” means the occurrence of any
event that, with the giving of notice or the passage of time, or both, would be
an Event of Default.  The occurrence of any one or more of the following events
shall be, and shall constitute the commencement of, an “Event of Default”
hereunder (any Event of Default that has occurred shall continue unless and
until waived by Lender in writing in its sole discretion).  Each of the
following shall constitute an Event of Default, without cure or grace period
unless expressly otherwise provided herein:

[1]Payment. 

(a)Failure by Borrower to pay the outstanding Indebtedness on or before the
Final Maturity Date;

(b)Except for the final payment due on the Final Maturity Date, failure by
Borrower to pay any installment of principal or interest under the Note or other
indebtedness secured by this Deed of Trust or any other sum that may be due and
payable under any of the Loan Documents, within ten (10) days from the date when
due and payable  (provided that Lender shall have no obligation to give Borrower
notice of any such failure);

[2]Transfer.  Any transfer under Paragraph 1.9 to which Lender shall not have
first consented in writing;

[3]Condemnation Event.  An event shall occur which under the specific terms of
Paragraph 1.5 shall give the Lender the option to accelerate the maturity of the
Indebtedness.

[4]Other Non-Monetary Default.  Failure by Borrower duly to observe or perform
any other term, covenant, condition or agreement of this Deed of Trust within
thirty (30) days after written notice of such failure; provided, however, if
such failure cannot be cured within such thirty (30) day period, then failure by
Borrower to commence the curing thereof within such thirty (30) day period and
diligently to prosecute such curing to completion within a reasonable time
thereafter, not to exceed ninety  (90) additional days, provided, further, that
the notice and grace period set forth in this subparagraph shall not apply to
any other Event of Default expressly set forth in this Paragraph 2.1 or to any
other Event of Default defined as such elsewhere in this Deed of Trust, in any
other Loan Document or to any other covenant or condition with respect to which
a grace period is expressly provided elsewhere;

[5]Misrepresentation.  The fact that any representation or warranty of Borrower
contained in this Deed of Trust or of Borrower or any Guarantor in any other
Loan Document proves to be untrue or misleading in any respect as of the time
made;

[6]Default under other Loan Document.   The occurrence of any Event of Default
under any of the other Loan Documents;

[7]Tax Lien. The filing of any federal tax lien against the Property;



-24-

 

--------------------------------------------------------------------------------

 



[8]Bankruptcy.  The filing by Borrower, any general partner, manager, trustee or
managing member of Borrower, or any endorser or guarantor of the Note, of a
voluntary petition in bankruptcy pursuant to any federal, state or other
statute, law or regulation relating to bankruptcy, insolvency or other relief
for debtors (referred to collectively as “Bankruptcy Law”) or the issuing of an
order for relief against Borrower, any general partner, manager, trustee or
managing member of Borrower or any endorser or guarantor of the Note under any
such Bankruptcy Law, or the filing by Borrower, any general partner, manager,
trustee or managing member of Borrower or any endorser or guarantor of the Note
of any petition or answer seeking or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief for itself under any present or future Bankruptcy Law;

[9]Appointment of Receiver, Etc.  Borrower’s or any of its general partners,
managers, trustees or managing members or any such endorser’s or guarantor’s
seeking or consenting to or acquiescing in the appointment of any trustee,
custodian, receiver, or liquidator of Borrower, any general partner, manager,
trustee or managing member of Borrower, any such endorser or guarantor, or of
all or any substantial part of the Property or of any or all of the income,
rents, revenues, issues, earnings, profits or income thereof or of any other
property or assets of Borrower, any general partner, manager, trustee or
managing member of Borrower or of such endorser or guarantor; or the making by
Borrower or any such endorser or guarantor of any general assignment for the
benefit of creditors, or the admission in writing by Borrower or any such
endorser or guarantor of its inability to pay its debts generally as they become
due, or the commission by Borrower or any such endorser or guarantor of any act
providing grounds for the entry of an order for relief under any Bankruptcy Law;

[10]Involuntary Bankruptcy.  Failure to cause the dismissal of any involuntary
petition in bankruptcy brought against Borrower, any general partner, manager,
trustee or managing member of Borrower or any endorser or guarantor of the Note
within sixty  (60) calendar days after the same is filed but in any event prior
to the entry of an order, judgment, or decree approving such petition;

[11]Waste.  The Property is subjected to actual or threatened waste, or all or
any material part thereof is removed, demolished, or altered without the prior
written consent of Lender;

[12]Dissolution.  Borrower, any general partner, manager, trustee or managing
member of Borrower or any endorser or guarantor of the Note (if a business
entity) is liquidated, dissolved, has its charter expires or is revoked,
partitioned, terminated or expires, or Borrower any general partner, manager,
trustee or managing member of Borrower or any endorser or guarantor of the Note
(if an individual) dies;

[13]Guarantor.  Any guarantor shall contest, repudiate or purport to revoke any
guaranty, indemnity agreement or other instrument which it has executed in
connection with the Loan for any reason or if any such guaranty, indemnity or
other instrument shall cease to be in full force and effect as to the guarantor
or shall be judicially declared null and void as to the guarantor;



-25-

 

--------------------------------------------------------------------------------

 



[14]Challenge to Lien.  The filing by any person or entity of any claim in any
legal or equitable proceeding challenging the first priority lien of this Deed
of Trust, including, without limitation, mechanic’s liens and any lien securing
PACE Financing, subject only to the Permitted Exceptions;

[15]Property Management.  Without the prior written consent of Lender, Borrower
enters into, or terminates or cancels any agreement pertaining to management of
the Property; amends or modifies any such management agreement, or consents to
any such amendment or modification, without Lender’s prior written consent, such
consent not to be unreasonably withheld; or consents to any termination,
cancellation, amendment or modification of any such management agreement;

[16]Default under other loan.  Default by Borrower under any other loan secured
by a lien on any portion of the Property and the expiration of any applicable
notice and/or cure period;

[17]Forfeiture.  The filing of any action under any federal or state law, which
permits forfeiture of Borrower’s interest in the Property, including but not
limited to, any indictment under the Racketeer Influence and Corrupt
Organization Act of 1970 (RICO); or

[18]Single Purpose Status.  A Default in the performance of or a violation of
any covenant or agreement set out in Paragraph 1.16 of this Deed of Trust.

2.2Acceleration of Maturity.  If an Event of Default shall have occurred, then
the entire Indebtedness shall, at the option of Lender, become immediately due
and payable without notice or demand, which are hereby expressly waived, time
being of the essence of this Deed of Trust; and no omission on the part of
Lender to exercise such option when entitled to do so shall be construed as a
waiver of such right.

Lender’s Right to Enter and Take Possession, Operate and Apply Revenues.

A.If an Event of Default shall have occurred, Borrower upon demand of Lender,
shall forthwith surrender to Lender the actual possession of the Property and
if, and to the extent, permitted by law, Lender itself, or by such officers or
agents as it may appoint, may enter and take possession of all the Property
without the appointment of a receiver, or an application therefor, and may
exclude Borrower and its respective agents and employees wholly therefrom, and
may have joint access with Borrower to the books, papers and accounts of
Borrower.

B.If Borrower shall for any reason fail to surrender or deliver the Property or
any part thereof after such demand by Lender, Lender may obtain a judgment or
decree conferring upon Lender the right to immediate possession or requiring
Borrower to deliver immediate possession of the Property to Lender, to the entry
of which judgment or decree Borrower hereby specifically consents.  Borrower
will pay to Lender, upon demand, all expenses of obtaining such judgment or
decree, including reasonable compensation to Lender, its attorneys and agents;
and all such expenses and compensation shall, until paid, be secured by the lien
of this Deed of Trust.

C.Upon every such entering upon or taking of possession, Lender may hold, store,
use, operate, manage and control the Property and conduct the business thereof
and, from

-26-

 

--------------------------------------------------------------------------------

 



time to time [i] make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon and
purchase or otherwise acquire additional fixtures, personalty and other
property; [ii] insure or keep the Property insured; [iii] manage and operate the
Property and exercise all the rights and powers of Borrower to the same extent
as Borrower could in its own name or otherwise with respect to the same;
[iv] enter into any and all agreements with respect to the exercise by others of
any of the powers herein granted Lender, all as Lender from time to time may
determine to be in its best interest; and [v] perform all acts required of
Borrower as lessor under any lease of all or any part of the Property, all as
Lender may from time to time determine to be to its best advantage.  Lender may
collect and receive all the income, rents, issues, profits and revenues from the
Property, including those past due as well as those accruing thereafter, and,
after deducting:  [A] all expenses of taking, holding, managing and operating
the Property (including compensation for the services of all persons employed
for such purposes); [B] the cost of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions;
[C] the cost of such insurance; [D] such taxes, assessments and other similar
charges as Lender may at its option pay; [E] other proper charges upon the
Property or any part thereof; and [F] the compensation, expenses and
disbursements of the attorneys and agents of Lender, Lender shall apply the
remainder of the moneys and proceeds so received by Lender to the payment of
principal and interest in whatever order or priority Lender may elect.  Anything
in this Paragraph 2.3 to the contrary notwithstanding, Lender shall not be
obligated to discharge or perform the duties of a landlord to any tenant or
incur any liability as the result of any exercise by Lender of its rights under
this Deed of Trust, and Lender shall be liable to account only for the rents,
incomes, issues, profits, and revenues actually received by Lender.

D.For the purpose of carrying out the provisions of this Paragraph 2.3, to the
extent permitted by applicable law, Borrower hereby irrevocably constitutes and
appoints Lender the true and lawful attorney-in-fact of Borrower to do and
perform, from time to time, any and all actions necessary and incidental to such
purpose, and Borrower does, by these presents, ratify and confirm any and all
actions of said attorney-in-fact.

E.In the event that all such interest, deposits and principal installments and
other sums due under any of the terms, covenants, conditions and agreements of
this Deed of Trust, shall have been paid and all Events of Default cured and
satisfied, and as a result thereof, Lender surrenders possession of the Property
to Borrower, the same right of taking possession shall exist if any subsequent
Event of Default shall occur.

2.4Receiver.  If an Event of Default shall have occurred, Lender, upon
application to a court of competent jurisdiction, shall be entitled as a matter
of strict right without notice and without regard to the sufficiency or value of
any security for the Indebtedness or the solvency of any party bound for its
payment, to the appointment of a receiver to take possession of and to operate
the Property and to collect and apply the income, rents, issues, profits, and
revenues thereof.  The receiver shall have all of the rights and powers
permitted under the laws of the state within which the Land is
located.  Borrower shall pay to Lender upon demand all expenses, including
receiver’s fees, Reasonable Attorneys’ Fees, costs, and agent’s compensation,
incurred pursuant to the provisions of this Paragraph 2.4; and all such expenses
shall be secured by this Deed of Trust and bear interest at the Default Rate.



-27-

 

--------------------------------------------------------------------------------

 



2.5Enforcement.

A.If an Event of Default shall have occurred, Lender, at its option, may
institute legal proceedings for the foreclosure of this Deed of Trust.

B.If a Default shall have occurred, Lender, at its option, may direct the
Trustee to sell, pursuant to the power of sale herein granted, the Property to
satisfy the Indebtedness secured hereby.  Such sale by Trustee pursuant to the
conveyance to Trustee and the power of sale shall be conducted in accordance
with applicable law with respect to notice, advertisement, sale procedures and
payments of Trustees’ fees and expenses.

C.Lender shall have the right from time to time to enforce any legal or
equitable remedy against Borrower, including, without limitation, suing for any
sums, whether interest, principal or any installment of either or both, taxes,
penalties or any other sums required to be paid under the terms of this Deed of
Trust, as the same become due, without regard to whether or not all of the
Indebtedness shall then be due, and without prejudice to the right of Lender
thereafter to enforce any other remedy, including, without limitation, an action
of foreclosure, whether or not such other remedy be based upon an Event Default
which existed at the time of commencement of an earlier or pending action, and
whether or not such other remedy be based upon the same Event of Default upon
which an earlier or pending action is based.

2.6Purchase by Lender.  Upon any foreclosure sale or Trustee’s  sale, Lender may
bid for and purchase the Property and shall be entitled to apply all or any part
of the Indebtedness as a credit to the purchase price.

2.7Application of Proceeds of Sale.  In the event of a foreclosure or Trustee’s
 sale of all or any portion of the Property, the proceeds of said sale shall be
applied, in whatever order Lender in its sole discretion may decide, to the
expenses of such sale and of all proceedings in connection therewith, including
Reasonable Attorneys’ Fees, to insurance premiums, liens, assessments, taxes and
charges, including utility charges, advanced by Lender, to payment of the
outstanding principal balance of the Indebtedness, together with any Make Whole
Payment, fees or charges herein or in the Note provided, or to the accrued
interest on all of the foregoing, and finally the remainder, if any, shall be
paid to Borrower.

2.8Borrower as Tenant Holding Over.  In the event of any such Trustee’s sale or
foreclosure sale by Lender, Borrower shall be deemed a tenant holding over and
shall forthwith deliver possession to the purchaser or purchasers at such sale
or be summarily dispossessed according to provisions of law applicable to
tenants holding over.

2.9Leases.  Lender, at its option, is authorized to foreclose this Deed of Trust
or to direct Trustee to sell the Property subject to the rights of any tenants
of the Property, and the failure to make any such tenants parties to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted to be by Borrower, a defense to any proceedings instituted by Lender to
collect the Indebtedness.

2.10Discontinuance of Proceedings.  In case Lender shall have proceeded to
enforce any right, power or remedy under this Deed of Trust by foreclosure,
power of sale, entry or otherwise, and such proceeding shall have been
withdrawn, discontinued or abandoned for any

-28-

 

--------------------------------------------------------------------------------

 



reason, or shall have been determined adversely to Lender, then in every such
case [i] Borrower and Lender shall be restored to their former positions and
rights, [ii] all rights, powers and remedies of Lender shall continue as if no
such proceeding had been taken, [iii] each and every Default declared or
occurring prior or subsequent to such withdrawal, discontinuance or abandonment
shall be deemed to be a continuing Default, and [iv] neither this Deed of Trust,
nor the Note, nor the Indebtedness, nor any other of the Loan Documents shall be
or shall be deemed to have been released or otherwise affected by such
withdrawal, discontinuance or abandonment; and Borrower hereby expressly waives
the benefit of any statute or rule of law now provided, or which may hereafter
be provided, which would produce a result contrary to or in conflict with the
above.

2.11No Reinstatement.  If an Event of Default under Paragraph 2.1A[1] shall have
occurred and Lender shall have proceeded to enforce any right, power or remedy
permitted hereunder, then a tender of payment by Borrower or by anyone on behalf
of Borrower of the amount necessary to satisfy all sums due hereunder made at
any time prior to foreclosure or Trustee’s sale, or the acceptance by Lender of
any such payment so tendered, shall not constitute a reinstatement of the Note
or this Deed of Trust.

2.12Remedies Cumulative.  No right, power or remedy conferred upon or reserved
to Lender by this Deed of Trust or any other Loan Document is intended to be
exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and shall be in addition to
any other right, power and remedy given hereunder or now or hereafter existing
at law or in equity or by statute.

2.13Suits to Protect the Property.  Lender shall have the power [i] to institute
and maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property by any acts which may be unlawful or in violation of
this Deed of Trust, [ii] to preserve or protect its interest in the Property and
in the income, rents, issues, profits and revenues arising therefrom, and
[iii] to restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with such enactment, rule or order
would impair the security hereunder or be prejudicial to the interest of Lender.

2.14Lender May File Proofs of Claim.  In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Borrower, its creditors or its property, Lender, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Lender allowed in such proceedings for the entire amount of the Indebtedness at
the date of the institution of such proceedings and for any additional amount of
the Indebtedness after such date.

2.15Marshalling.  At any foreclosure or Trustee sale, the Property may, at
Lender’s option, be offered for sale for one total price, and the proceeds of
such sale accounted for in one account without distinction between the items of
security or without assigning to them any proportion of such proceeds, Borrower
hereby waiving the application of any doctrine of marshalling; and in the event
Lender, at its option, elects to sell the Property or cause the Trustee to sell
the Property in parts or parcels, said sales may be held from time to time, and
this Deed of Trust shall not terminate until all of the Property not previously
sold shall have been sold.    

-29-

 

--------------------------------------------------------------------------------

 



Borrower consents that the provisions of N.C. Gen. Stat §45-45.1 or any similar
statute hereafter enacted in replacement or in substitution thereof shall be
inapplicable to this Deed of Trust.

2.16Security Deposits.  If Borrower shall obtain from a tenant or subtenant of
the Property, or a part thereof, a deposit to secure such tenant’s or
subtenant’s obligations, such funds, following any Event of Default under this
Deed of Trust, shall be deposited with Lender in an account maintained by Lender
in its name; but any such deposit shall be returned to Borrower when required,
by the terms of any such lease, sublease or occupancy agreement, to be paid over
to the tenant or subtenant; and Borrower represents that the provisions of any
applicable laws relating to security deposits have been satisfied with respect
to each existing tenant, subtenant or occupant of the Property and agrees that
they will be satisfied with respect to each new tenant, subtenant, or occupant
of the Property; and Borrower will furnish details of such satisfaction from
time to time upon the request of Lender in such detail as Lender may require.

2.17Waiver of Appraisement, Valuation, Impairment of Collateral, Etc.  Borrower
agrees, to the full extent permitted by law, that in case of an Event of Default
on the part of Borrower hereunder, neither Borrower nor anyone claiming through
or under Borrower will set up, claim or seek to take advantage of any
moratorium, reinstatement, forbearance, appraisement, valuation, stay,
extension, homestead right, entitlement or exemption, or redemption laws now or
hereafter in force, in order to prevent or hinder the enforcement or foreclosure
of this Deed of Trust or the absolute sale of the Property or the delivery of
possession thereof immediately after such sale to the purchaser at such sale,
and Borrower, for itself and all who may at any time claim through or under it,
hereby waives to the full extent that it may lawfully so do, the benefit of all
such laws, and any and all right to have the assets subject to the security
interest of this Deed of Trust marshalled upon any foreclosure.  Borrower agrees
that Lender may, at its discretion, and without the knowledge or consent of
Borrower, release any guarantor of the Indebtedness or release any collateral
for the Indebtedness, all without affecting the validity or priority of the lien
of this Deed of Trust, and Borrower hereby expressly waives the right to assert
any defense based upon such releases or upon any assertion that any such release
has impaired Lender’s collateral.

2.18Waiver of Homestead.  Borrower hereby waives and renounces all homestead
right, entitlement, and exemption provided for by the Constitution and the laws
of the United States of America and of any state, in and to the Property as
against the collection of the Indebtedness, or any part hereof.

Article 3.LIMITED EXCULPATION

3.1Limited Exculpation.  The provisions of Paragraph 14 of the Note are
incorporated herein by this reference to the fullest extent as if the text of
such paragraph was set forth in its entirety herein.

Article 4.MISCELLANEOUS PROVISIONS

4.1Successors and Assigns.  Subject to Paragraph 1.9 hereof, this Deed of Trust
shall inure to the benefit of and be binding upon Borrower and Lender and their
respective legal representatives, successors, and assigns.  Whenever a reference
is made in this Deed of Trust to

-30-

 

--------------------------------------------------------------------------------

 



Borrower or Lender, such reference shall be deemed to include a reference to the
heirs, devisees, legal representatives, successors, and assigns of Borrower or
Lender, whether so expressed or not.

4.2Terminology.  All personal pronouns used in this Deed of Trust whether used
in the masculine, feminine, or neuter gender, shall include all other genders;
the singular shall include the plural, and vice versa.  Titles of Articles are
for convenience only and neither limit nor amplify the provisions of this Deed
of Trust itself and all references herein to Articles, Paragraphs, or
Subparagraphs shall refer to the corresponding Articles, Paragraphs, or
Subparagraphs of this Deed of Trust.

4.3Severability.  If any provision of this Deed of Trust or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Deed of Trust and the application of such
provisions to other persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

4.4Applicable Law.  This Deed of Trust shall be interpreted, construed and
enforced according to the laws of the state in which the Land is located.

4.5Notices, Demands, and Requests.  All notices, demands or requests provided
for or permitted to be given pursuant to this Deed of Trust shall be in writing
and shall be delivered in person or sent by registered or certified United
States mail, postage prepaid, return receipt requested, or by overnight courier,
to the addresses set out below or to such other addresses as are specified by no
less than ten (10) days’ prior written notice delivered in accordance herewith:

If to Lender:                40/86 Mortgage Capital, Inc.

535 North College Drive

Carmel, IN  46032

Attn:  Mortgage Loan Servicing, Loan No. 1803.

 

If to Borrower:            Riverbend Concord Properties I LLC

c/o Griffin Industrial Realty, Inc.

204 West Newberry Road

Bloomfield, CT 06002

Attn: Anthony Galici, Vice President

with a copy to:            Griffin Industrial Realty, Inc.

641 Lexington Avenue, 26th Floor

New York, New York 10022

Attn: Michael Gamzon

 

and:                              Moore & Van Allen PLLC

100 North Tryon Street, Suite 4700

Charlotte, North Carolina 28202

Attn: Evan M. Bass, Esq.

 

All such notices, demands and requests shall be deemed effectively given and
delivered three (3) days after the postmark date of mailing by first-class
United States mail, the day after delivery to

-31-

 

--------------------------------------------------------------------------------

 



a nationally-recognized overnight courier or, if delivered personally, when
received.  Rejection or other refusal to accept or the inability to deliver
because of a changed address of which no notice was given in accordance with the
time period provided herein, shall be deemed to be receipt of the notice,
demand, or request sent.

4.6Consents and Approvals.  All approvals and consents hereunder shall be in
writing and no approval or consent shall be deemed to have been given hereunder
unless evidenced in a writing signed by the party from whom the approval or
consent is sought.

4.7Waiver.  No delay or omission of Lender or of any holder of the Note to
exercise any right, power or remedy accruing upon any Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Default, or acquiescence therein; and every right, power and remedy
given by this Deed of Trust to Lender may be exercised from time to time and as
often as may be deemed expedient by Lender.  No consent or waiver, express or
implied, by Lender to or of any breach or Default by Borrower in the performance
of the obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or Default in the performance of the same or
any other obligations of Borrower hereunder.  Failure on the part of Lender to
complain of any act or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Lender of its rights hereunder or impair any rights, powers or remedies
consequent on any breach or Default by Borrower.  If Lender [i] grants
forbearance or an extension of time for the payment of any sums secured hereby;
[ii] takes other or additional security for the payment of any sums secured
hereby; [iii] waives or does not exercise any right granted herein or in the
Note; [iv] releases any part of the Property from the lien of this Deed of Trust
or otherwise changes any of the terms, covenants, conditions or agreements of
the Note or this Deed of Trust; [v] consents to the filing of any map, plat or
replat affecting the Property; or [vi] makes or consents to any agreement
subordinating the lien hereof, any such act or omission shall not release,
discharge, modify, change or affect the original liability under the Note, this
Deed of Trust or any other obligation of Borrower or any subsequent purchaser of
the Property or any part thereof, or any maker, co-signer, endorser, surety or
guarantor; nor shall any such act or omission preclude Lender from exercising
any right, power or privilege herein granted or intended to be granted for any
Default then made or of any subsequent Default.  In the event of the sale or
transfer by operation of law or otherwise of all or any part of the Property,
Lender, without notice, is hereby authorized and empowered to deal with any such
vendee or transferee with reference to the Property or the Indebtedness, or with
reference to any of the terms, covenants, conditions or agreements hereof as
fully and to the same extent as it might deal with the original parties hereto
and without in any way releasing or discharging any liabilities, obligations or
undertakings of Borrower.  In no event, however shall the provisions of this
paragraph be construed in derogation of Paragraph 1.9 hereof.

4.8Assignment.  Borrower acknowledges that Lender and its successors and assigns
may, without the necessity for consent by Borrower or Trustee, (a) sell this
Deed of Trust, the Note and other Loan Documents to one or more investors as a
whole loan, (b) participate the Loan to one or more investors, (c) deposit this
Deed of Trust, the Note and other Loan Documents with a trust, which trust may
sell certificates to investors evidencing an ownership interest in the trust
assets or (d) otherwise sell the Loan or interest therein to investors (the
transactions referred to in clauses (a) through (d) are each hereinafter
referred to as a “Secondary Market Transaction”).  Borrower shall, at its
expense, cooperate in good faith with Lender in effecting any such Secondary

-32-

 

--------------------------------------------------------------------------------

 



Market Transaction.  Borrower shall provide such information and documents
relating to Borrower, Guarantor, if any, the Property, the Leases and the
tenants under the Leases as Lender may reasonably request in connection with a
Secondary Market Transaction.  Lender shall have the right to provide to
prospective investors any information in its possession, including, without
limitation, financial statements relating to Borrower, Guarantor, if any, the
Property and the tenants under the Leases.

4.9Substitute Trustee.  The Trustee may resign by an instrument in writing
addressed to Lender, or the Trustee may be removed at any time with or without
cause by an instrument in writing executed by Lender.  In case of the death,
resignation, removal or disqualification of the Trustee or if for any reason
Lender shall deem it desirable to appoint a substitute or successor trustee to
act instead of the herein named trustee or any substitute or successor trustee,
then Lender shall have the right and is hereby authorized and empowered to
appoint a successor trustee, or a substitute trustee, without other formality
than appointment and designation in writing executed by Lender and the authority
hereby conferred shall extend to the appointment of other successor and
substitute trustees successively until the indebtedness secured hereby has been
paid in full or until the Property is sold hereunder.  In the event the
indebtedness secured hereby is owned by more than one person or entity, the
holder or holders of not less than a majority in the amount of such indebtedness
shall have the right and authority to make the appointment of a successor or
substitute trustee provided for in the preceding sentence.  Such appointment and
designation by Lender or by the holder or holders of not less than a majority of
the indebtedness secured hereby shall be full evidence of the right and
authority to make the same and of all facts therein recited.  If Lender is a
corporation and such appointment is executed in its behalf by an officer of such
corporation, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation.  Upon the making
of any such appointment and designation, all of the estate and title of the
Trustee in the Property shall vest in the named successor or substitute trustee
and he shall thereupon succeed to and shall hold, possess and execute all the
rights, powers, privileges, immunities and duties herein conferred upon the
Trustee; but nevertheless, upon the written request of Lender or of the
successor or substitute trustee, the Trustee ceasing to act shall execute and
deliver an instrument transferring to such successor or substitute trustee all
of the estate and title in the Property of the Trustee so ceasing to act,
together with all the rights, powers, privileges, immunities and duties herein
conferred upon the Trustee, and shall duly assign, transfer and deliver any of
the properties and moneys held by said Trustee hereunder to said successor or
substitute trustee.  All references herein to the Trustee shall be deemed to
refer to the Trustee (including any successor or substitute trustee appointed
and designated as herein provided) from time to time acting hereunder.  Borrower
hereby ratifies and confirms any and all acts which the herein named Trustee or
her successor or successors, substitute or substitutes, in this trust, shall do
lawfully by virtue hereof.

4.10Indemnity of Trustee.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF
JUDGMENT OR ACT DONE BY THE TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE
OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER (INCLUDING THE TRUSTEE’S
NEGLIGENCE), EXCEPT FOR THE TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  The Trustee shall have the right to rely on any instrument,
document or signature authorizing or supporting any action taken or proposed to
be taken by her hereunder, believed by her in good faith to be genuine.  All

-33-

 

--------------------------------------------------------------------------------

 



moneys received by the Trustee shall, until used or applied as herein provided,
be held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
law), and the Trustee shall be under no liability for interest on any moneys
received by her hereunder.  Borrower will reimburse the Trustee for, and
indemnify and save her harmless against, any and all liability and expenses
(including attorneys’ fees) which may be incurred by her in the performance of
her duties hereunder.  The foregoing indemnity shall not terminate upon release,
foreclosure or other termination of this Deed of Trust.

4.10Time of the Essence.  TIME IS OF THE ESSENCE with respect to each and every
covenant, agreement, and obligation of Borrower under this Deed of Trust, the
Note and any and all other Loan Documents.

4.11Reasonable Attorneys’ Fees.  The meaning of the terms “legal fees” or
“Reasonable Attorneys’ Fees” or any other reference to the fees of attorneys or
counsel, wherever used in this Deed of Trust, shall mean fees charged by
attorneys selected by Lender and based upon such attorneys’ then prevailing
hourly rates as opposed to any statutory presumption.  Reasonable Attorneys’
Fees shall be deemed to include, without limitation, all legal fees relating to
litigation or appeals at any and all levels of courts and administrative
tribunals.

4.12Covenants Run With the Land.  All of the grants, covenants, terms,
provisions and conditions herein contained shall run with the land and shall
apply to, bind and inure to the benefit of, the successors and assigns of
Borrower and Lender.

4.13Replacement of Note.  Upon receipt of evidence reasonably satisfactory to
Borrower of the loss, theft, destruction or mutilation of the Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the Note, Borrower will execute
and deliver, in lieu thereof, a replacement Note, identical in form and
substance to the Note and dated as of the date of the Note and upon such
execution and delivery all references in this Deed of Trust to the Note shall be
deemed to refer to such replacement Note.

4.14Further Assurances; After-Acquired Property.  At any time, and from time to
time, at Borrower’s expense and upon request by Lender, Borrower shall make,
execute and deliver or cause to be made, executed and delivered, to Lender and,
where appropriate, cause to be recorded and/or filed and from time to time
thereafter to be re-recorded and/or refilled at such time and in such offices
and places as shall be deemed desirable by Lender, any and all such other and
further deeds to secure debt, mortgages, deeds of trust, security agreements,
financing statements, continuation statements, instruments of further
assurances, certificates and other documents as may, in the opinion of Lender,
be necessary or desirable in order to effectuate, complete or perfect, or to
continue and preserve, [i] the obligations of Borrower described in the Note and
under this Deed of Trust and [ii] the lien of this Deed of Trust as a first and
prior lien upon and security interest in and to all of the Property, whether now
owned or hereafter acquired by Borrower, subject only to the Permitted
Exceptions.  Upon any failure by Borrower so to do, Lender may make, execute,
record, file, re-record and/or refile any and all such deeds to secure debt,
mortgages, deeds of trust, security agreement, financing statements,
continuation statements, instruments, certificates and documents for and in the
name of Borrower, and Borrower hereby irrevocably appoints Lender the agent and
attorney-in-fact of Borrower so to do.  The lien and security interest

-34-

 

--------------------------------------------------------------------------------

 



hereof shall automatically attach, without further act, to all after-acquired
property attached to and/or used in the operation of the Property or any part
thereof, to the extent permitted by law.

 

 [Signatures contained on next page.]

 



-35-

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has executed, sealed and delivered this Deed of
Trust the day, month, and year first above written.

 

 

 

 

 

BORROWER:

 

 

 

 

 

riverbend concord properties i LLC,

 

 

a North Carolina limited liability company

 

 

 

 

 

By:

Griffin Industrial, LLC

 

 

a Connecticut limited liability company

 

 

its Sole Member

 

 

 

 

 

By:

/s/ MICHAEL GAMZON

 

 

Michael Gamzon, President

 

 

 

 

 

 

STATE OF  New York

)

 

 

)

ss

COUNTY OF New York

)

 

 

 

 

The foregoing instrument was acknowledged before me this 25th day of August,
2017, by Michael Gamzon, as the President of Griffin Industrial, LLC, a
Connecticut limited liability company, the Sole Member of Riverbend Concord
Properties I LLC, a North Carolina limited liability company, on behalf of the
company.

 

 

 

 

(Official Seal)                                                

/s/ THERESA GORDON

 

Notary Public

 

 

 

Print name of Notary Public:  Theresa Gordon

 

 

 

My Commission Expires:  August 23, 2021

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT

LEGAL DESCRIPTION

 

 

 

LYING AND BEING SITUATE IN CABARRUS COUNTY, NORTH CAROLINA, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

 

BEING ALL OF THAT CERTAIN 17.9145 ACRE PARCEL, AS SHOWN ON PLAT ENTITLED
“INTERNATIONAL DRIVE AT POPLAR TENT ROAD – CH REALTY V1 – TCA/I CHARLOTTE
INTERNATIONAL, LLC (OWNER)” RECORDED IN PLAT BOOK 67 AT PAGE 63, IN THE OFFICE
OF THE REGISTER OF DEEDS OF CABARRUS COUNTY, NORTH CAROLINA

 

 

LESS AND EXCEPT THE LAND CONVEYED BY NORTH CAROLINA GENERAL WARRANTY DEED
RECORDED IN BOOK 1950 AT PAGE 165, IN THE OFFICE OF THE REGISTER OF DEEDS OF
CABARRUS COUNTY, NORTH CAROLINA

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT

PERMITTED EXCEPTIONS

1.The lien of ad valorem real estate taxes assessed against the Property but not
yet due and payable (but expressly excluding any lien secured by PACE
Financing), provided the same are paid as required under this Deed of Trust.

 

2.Rights of tenants, as tenants only, under Leases of the Property permitted
under this Deed of Trust and the other Loan Documents.

 

3.Matters shown as exceptions on the loan policy of title insurance issued in
favor of Lender insuring the lien of this Deed of Trust.

 

 

 

 

--------------------------------------------------------------------------------